Case 2:20-cv-02549-JTF-tmp Document 42 Filed 04/13/21 Page 1 of 4                    PageID 286




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION


JOE WILLIE JACKSON,          )
                             )
    Plaintiff,               )
                             )
v.                           )                              Case No. 2:20-cv-02549-JTF-tmp
                             )
MIDLAND MORTGAGE COMPANY and )
MINNESOTA LIFE INSURANCE     )
COMPANY,                     )
                             )
    Defendants.              )


 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
     AND GRANTING DEFENDANT MIDLAND MORTGAGE COMPANY’S
                      MOTION TO DISMISS


       Before the Court is Defendant Midland Mortgage Company’s Motion to Dismiss, filed on

September 4, 2020. (ECF No. 7.) Plaintiff Joe Willie Jackson filed a Response in Opposition on

September 25, 2020. (ECF No. 11.) Defendant Midland filed its Reply on October 12, 2020.

(ECF No. 25.)     On October 22, 2020, the Chief Magistrate Judge entered a Report and

Recommendation to grant Defendant Midland’s Motion to Dismiss. (ECF No. 30.) Plaintiff

submitted a filing on October 26, 2020, which this Court construes as Objections to the Report and

Recommendation. (ECF No. 31.) So construed, Plaintiff’s Objections are unresponsive to the

Report and Recommendation. (Id.) For the reasons provided below, the Court ADOPTS the Chief

Magistrate Judge’s Report and Recommendation and GRANTS Defendant Midland’s Motion to

Dismiss.

                                  FACTUAL OBJECTIONS




                                                1
Case 2:20-cv-02549-JTF-tmp Document 42 Filed 04/13/21 Page 2 of 4                       PageID 287




       In the Report and Recommendation, the Chief Magistrate Judge provides, and this Court

adopts and incorporates, proposed findings of fact in this case. (ECF No. 30, 1–5.) Plaintiff

appears to recite facts provided in the Report and Recommendation and simultaneously attempt to

object to some of the Chief Magistrate Judge’s factual findings. (ECF No. 31, 2–3, 7.) However,

any factual objections set forth by Plaintiff are unintelligible, and further, are not material to the

ultimate inquiry—whether res judicata bars Plaintiff’s claims against Defendant Midland.

                                      LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” United States v.

Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

and determine any pretrial matter pending before the Court, except various dispositive motions.

28 U.S.C. § 636(b)(1)(A). Upon hearing a pending matter, “the magistrate judge must enter a

recommended disposition, including, if appropriate, proposed findings of fact.” Fed. R. Civ. P.

72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party who

disagrees with a magistrate’s proposed findings and recommendation may file written objections

to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

       The district court reviews a magistrate judge’s proposed findings and recommendation.

The standard of review that is applied depends on the nature of the matter considered by the

magistrate judge. See Baker, 67 F. App’x at 310 (citations omitted) (“A district court normally

applies a ‘clearly erroneous or contrary to law’ standard of review for nondispositive preliminary

measures. A district court must review dispositive motions under the de novo standard.”). Upon

review of the evidence, the district court may accept, reject, or modify the proposed findings or

recommendations of the magistrate judge. Brown v. Bd. of Educ., 47 F. Supp. 3d 665, 674 (W.D.



                                                  2
Case 2:20-cv-02549-JTF-tmp Document 42 Filed 04/13/21 Page 3 of 4                        PageID 288




Tenn. 2014); see also 28 U.S.C. § 636(b)(1). The court “may also receive further evidence or

recommit the matter to the [m]agistrate [j]udge with instructions.” Moses v. Gardner, No. 2:14-

cv-2706-SHL-dkv, 2015 U.S. Dist. LEXIS 29701, at *3 (W.D. Tenn. Mar. 11, 2015). “Within 14

days after being served with a copy of the recommended disposition, a party may serve and file

specific written objections to the proposed findings and recommendations.” Fed. R. Civ. P.

72(b)(2). “When no timely objection is filed, the court need only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b)

advisory committee notes.

       The Court notes that “[o]verly general objections do not satisfy the objection requirement.”

Spencer v. Bouchard, 449 F.3d 721, 725 (6th Cir. 2006). Furthermore, “[f]ailure to identify

specific concerns with a magistrate judge’s report results in treatment of a party’s objections as a

general objection to the entire” report and recommendation. McCready v. Kamminga, 113 F.

App’x 47, 49 (6th Cir. 2004). In turn, “[a] general objection is considered the equivalent of failing

to object entirely.” Id. A district judge should adopt the findings and rulings of the magistrate

judge to which no specific objection is filed. Brown, 47 F. Supp. 3d at 674.

                                            ANALYSIS

       A district court is not required to review “a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 474

U.S. 140, 150 (1985). The Chief Magistrate Judge found that Plaintiff’s claims are precluded by

res judicata. (ECF No. 30, 7.) Plaintiff has failed to properly object to the legal conclusions in

the Report and Recommendation, and the time to do so has expired. (ECF No. 31.) Plaintiff’s

Objections restate arguments made in Plaintiff’s Response to Defendant Midland’s Motion to

Dismiss. (ECF Nos. 11-1, 1 & 31, 7.) The attachments to Plaintiff’s Objections are also largely



                                                  3
Case 2:20-cv-02549-JTF-tmp Document 42 Filed 04/13/21 Page 4 of 4                  PageID 289




attachments that were included with Plaintiff’s Response to the Motion to Dismiss. (ECF Nos.

31-1 & 11-6 & 11-7.) Additionally, Plaintiff’s Objections are largely unintelligible and do not

address the issue of res judicata. (ECF No. 31, 1–7.) Being unresponsive to the Report and

Recommendation, Plaintiff’s Objections are properly construed as a general objection. Therefore,

after a full review, the Court adopts the Chief Magistrate Judge’s Report and Recommendation

and grants Defendant Midland Mortgage Company’s Motion to Dismiss.

                                       CONCLUSION

       Upon de novo review, the Court hereby ADOPTS the Chief Magistrate Judge’s Report

and Recommendation and GRANTS Defendant Midland Mortgage Company’s Motion to

Dismiss. Plaintiff’s claims against Defendant Midland Mortgage Company are DISMISSED

with prejudice.

       IT IS SO ORDERED this 13th day of April, 2021.

                                                                  s/ John T. Fowlkes, Jr.
                                                                  JOHN T. FOWLKES, JR.
                                                                  United States District Judge




                                               4
